Citation Nr: 0512596	
Decision Date: 05/09/05    Archive Date: 05/25/05

DOCKET NO.  03-15 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

1.  Entitlement to an increased evaluation for residuals of 
arthrotomies of the left knee with osteoarthritis, currently 
assigned a 30 percent disability evaluation.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel
INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted a 30 percent evaluation for 
the veteran's service-connected left knee disability.  The 
veteran, who had active service from September 1966 to March 
1969, appealed that decision to BVA, and the case was 
referred to the Board for appellate review.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's residuals of arthrotomies of the left knee 
with osteoarthritis are not productive of nonunion of the 
tibia and fibula with loose motion requiring a brace.

3.  The veteran's residuals of arthrotomies of the left knee 
with osteoarthritis are productive of slight lateral 
instability.

4.  The veteran has had the symptomatic removal of dislocated 
semilunar cartilage.

5.  Objective x-ray evidence of left knee arthritis is of 
record, and the veteran's residuals of arthrotomies of the 
left knee with osteoarthritis are productive of extension 
limited to 10 degrees, but are not productive of flexion 
limited to 45 degrees.

6.  The veteran's sole service-connected disability, 
residuals of arthrotomies of the left knee with 
osteoarthritis, is evaluated as 30 percent disabling and has 
not been shown to render him unemployable.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for residuals of arthrotomies of the left knee with 
osteoarthritis have not been met denied.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 
5010, 5257, 5259, 5260, 5261, 5262 (2004).

2.  The criteria for entitlement to TDIU have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.19 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist the claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the May 
2001 and August 2002 rating decisions as well as the March 
2003 Statement of the Case and the February 2004 Supplemental 
Statement of the Case issued in this case have notified the 
veteran of the evidence considered by the RO, the pertinent 
laws and regulations, including the schedular criteria, and 
the reasons his claims were denied.  In addition, the RO sent 
a letter in September 2001 to the veteran that specifically 
informed him of the substance of the VCAA, including the 
division of responsibilities between the VA and the veteran 
in obtaining the evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) the September 2001 letter 
essentially satisfied the notice requirements by: (1) 
Informing the appellant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informing the appellant about the information and 
evidence the VA will seek to provide; (3) informing the 
appellant about the information and evidence the claimant was 
expected to provide; and (4) informing the appellant to 
provide any evidence in the appellant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you got pertaining to 
your claim."  This "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been obtained and 
associated with the claims file, as were his VA medical 
records and private medical records.  The veteran was also 
afforded VA examinations in March 2001 and March 2002 in 
connection with his claims.  The veteran and his 
representative have not informed the Board of any additional, 
relevant evidence that needs to be obtained prior to 
appellate review.  

Based on the foregoing, the Board finds that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained.  Simply put, the Board 
finds that disposition of the appellant's claims is 
appropriate


Background and Evidence

A rating decision dated in February 1969 granted service 
connection for vocational rehabilitation purposes for an 
arthrotomy of the left knee with medial meniscectomy and 
recurrent synovitis and assigned a 20 percent disability 
evaluation.  Upon consideration of the seriousness and poor 
results of surgery, an April 1969 rating decision 
subsequently assigned the veteran a convalescent evaluation 
of 50 percent for six months effective from March 21, 1969.  
A December 1969 rating decision then assigned a 10 percent 
disability evaluation effective from November 19, 1969, 
effective the date of the termination of the convalescent 
evaluation and because of consistent pain and restricted use.  
The veteran later filed a claim for an increased evaluation, 
and a July 1970 rating decision increased his rating to 20 
percent effective from November 19, 1969.  He filed another 
claim for an increased evaluation many years later, and a May 
2001 rating decision increased the evaluation to 30 percent 
effective from June 12, 2000.  That determination was based 
on a review of the veteran's VA outpatient records as well as 
on the findings of a VA examination performed in March 2001.  
An August 2002 rating decision continued the 30 percent 
disability evaluation.  During the pendency of the appeal, 
that evaluation has remained in effect until the present 
time.

James T. Lutz, M.D. submitted a letter dated in March 2000 in 
which he noted that the veteran had injured his right foot at 
work in May 1978 and discussed the veteran's mid-1980's right 
leg amputation and left knee.  The veteran complained of 
constant left knee pain, which he stated was constant.  He 
also had stiffness and tightness in the muscles behind the 
knee and down into the lower leg toward the ankle.  It was 
noted that the veteran worked as a fire inspector/firefighter 
from 1982 to 1997 and that since 1997 he had performed a 
variety of odd jobs.  At the time of the examination, he was 
unemployed.  A physical examination did not reveal the 
veteran to be in any acute distress.  His left knee did have 
mild generalized degenerative enlargement, and puffiness was 
noted just inferior to the patella with mild ballottement of 
the patella upon palpation.  There was marked tenderness over 
a horseshoe pattern just inferior to the patella as well as 
over the posterior ligaments from the hamstring medially and 
laterally.  Gross sensation was generally intact with the 
exceptions of the areas immediately surrounding the surgical 
scars.  There was no obvious atrophy involving the upper or 
lower legs, and manual testing was marked with give-way 
responses with the complaint complaining of pain.  All 
ligaments appeared intact, but the McMurray's test was 
positive.  Range of motion was slightly decreased with 
flexion to 100 degrees and extension to 0 degrees.  Dr. Lutz 
reviewed the veteran's file and stated that he had reached 
maximum medical improvement in terms of his right leg.  Dr. 
Lutz further commented that the veteran clearly could not 
return to his former position of employment.  He also 
believed that the veteran's claim should have been amended to 
include bursitis and tendinopathy of the left knee as being 
causally related to the injury of record.

VA medical records dated in September 2000 indicate that the 
veteran was seen for a follow-up of his left knee and for 
ankle pain.  He experienced pain at night, which woke him, 
and he had a throbbing pain from his knee down through his 
lower extremity, which worsened on exertion.  His left ankle 
also became stiff after walking, and there was pain on the 
anterior ankle joint.  Ibuprofen provided some relief, but 
the pain was still limiting.  The veteran believed that most 
of his pain developed because he was compensating for his 
right prosthetic leg.  A physical examination did not reveal 
swelling, effusion, or laxity, but there was pain underneath 
the patella.  It was difficult to move the patella.  He was 
diagnosed as having left knee osteoarthritis, and ankle pain 
and stiffness.

The veteran was afforded a VA examination in March 2001 
during which the veteran reported taking Motrin three times a 
day, which made the pain tolerable.  He wore a Neoprene 
sleeve to help his patellofemoral pain, but his knee was 
still chronically painful.  The examiner noted that a 
significant portion of his condition could be attributed to 
the fact that he had a right below-the-knee amputation and 
wore a prosthesis.  A physical examination did reveal some 
swelling of the left knee and mild effusion.  He had pain and 
tenderness along the anterior aspect of the knee as well as 
pain with any pressure over the patella.  He had a fair 
amount of patellofemoral grind, especially with resisted 
contraction of the quadriceps tendon, which could also be 
elicited with flexion and extension.  The knee did not lack 
any extension, but he did have extreme pain at 90 to 95 
degrees flexion.  There was no varus or valgus laxity, and 
the anterior drawer and McMurray's tests were negative.  The 
leg appeared to be in normal valgus alignment.  The examiner 
commented that in general the veteran's knee appeared 
arthritic without any gross deformation. X-rays showed 
essentially tricompartmental arthritis, as he had 
patellofemoral arthritis, medial joint space narrowing and 
spurring, and lateral joint space narrowing to some degree.  
There was spurring posteriorly along the femoral condyle and 
fair amount of anterior at the patellofemoral joint.  The 
veteran was diagnosed as having arthritis of the left knee.

Bruce F. Siegel, D.O. submitted a letter in July 2001 in 
which he indicated that he had examined and evaluated the 
veteran for the purpose of assessing his level of disability. 
He discussed the veteran's right wrist, left shoulder, left 
wrist, right leg amputation, and back, and opined that the 
veteran was unable to sustain remunerative employment solely 
due to his injuries in 1972, 1978, 1981, and 1995 and has 
been rendered permanently and totally disabled.  There was no 
mention of the veteran's left knee.

In January 2002, the veteran filed a claim for increased 
compensation based on unemployability in which he indicated 
that he had previously worked as a firefighter until 1997, 
but he had lost the job and was unable to find employment.  
He then began working part-time as a janitor; however, he 
quit in 2000 due to his leg disabilities.  

The veteran was afforded a VA examination in March 2002 
during which he indicated that his knee continued to give him 
variable levels of discomfort.  He stated that his knee hurt 
most of the time and worsened with weather changes or any 
degree of weight bearing.  He had a right lower extremity 
amputation above his ankle, which necessitated more weight 
bearing on the left knee.  He reported taking Motrin three 
times a day as well as Vioxx, which did give him some degree 
of pain relief.  He had also been told that he would 
eventually need a left knee replacement.  A physical 
examination revealed swelling of the knee and +1 to+2 edema.  
He was painful to palpation along the medial aspect of the 
knee and with any degree of palpation of the patella.  He had 
110 degrees of flexion with pain, but he was unable to flex 
beyond 10 degrees.  Upon ligamentous testing, he had medial 
and lateral laxity, but the anterior and posterior cruciate 
ligaments appeared intact. There were no abnormalities seen 
on Lachman testing.  He did have laxity, as noted upon varus 
and valgus movement.  Medial and lateral meniscus testing was 
estimated grade 5/5 for knee flexion, and knee extension was 
reduced to grade 3 to 4/5.  His diagnosis was listed as 
status post traumatic development of tricompartmental 
arthritis.  The examiner commented that the veteran's left 
knee impairment would leave him with work restrictions, 
including no standing, walking, lifting, crouching, or 
crawling.  He would be able to perform sitting duties for two 
to four hours per day.

A specialist report dated in May 2002 discussed the veteran's 
numerous medical disorders, including his right leg 
amputation, left wrist and shoulder, right wrist, and low 
back.  In regards to his left knee, the veteran complained of 
constant pain, which increased with long periods of walking.  
He also stated that he had stiffness in his left knee and 
pain. The veteran indicated that his treatment plan at that 
time including undergoing a total knee replacement in the 
future.  He stated that he drove his own motor vehicle and 
that he was able to perform his own activities of daily 
living.  He had not worked since August 2000.  A physical 
examination did not reveal instability in the supine or 
sitting position.  He had flexion to 95 degrees and extension 
to neutral, but he did complain of tenderness to palpation 
over the anterior knee.  The examiner opined that the veteran 
was not capable of physical work activity and that his right 
wrist, right leg amputation, and left upper extremity 
difficulties precluded him from sustaining remunerative 
employment.

Kelli Smith, M.D. submitted a statement on behalf of the 
veteran in October 2002 in which she that his left knee was 
an ongoing source of pain and diminished functional capacity.

VA medical records dated from October 2002 to March 2004 
indicate that the veteran rated the current intensity of his 
pain in his left knee as a five on a scale of one to ten in 
March 2004 and also indicated that the greatest amount of 
pain he had experienced as being an eight.  He described the 
quality of the pain as crushing, uncomfortable, throbbing, 
annoying, and sharp.  Walking, standing, and exercise caused 
his pain.  He reported taking Naproxen to control such pain.

Bruce F. Siegel, D.O. submitted a letter in February 2003 in 
which he noted that the veteran continued to suffer with pain 
and weakness in his left knee and required medication and 
ongoing medical care.  The veteran continued his home 
exercises and therapy and was forced to modify his routine in 
order to limit his weight bearing on his left knee.  He 
experienced increased impact to the left knee in an attempt 
to compensate for his abnormal gait.  Although a total knee 
replacement had been recommended, the procedure had not been 
performed.  Dr. Siegel also stated that he had examined the 
veteran on two different occasions.  He indicated that the 
veteran had a 12th grade level of education and had taken 
some college courses, but had not obtained his college 
degree.  He had been employed with the fire department and 
had worked as a fire inspector from the 1980's to 1995, which 
did not require physical exertion.  He then worked as an 
assistant fire marshal from 1995 to 1997.  He had not 
received the benefit of additional vocational training.  Due 
to other medical problems, Dr. Siegel reviewed the veteran's 
medical records, including his medical report dated in July 
2001.  He opined with reasonable certainty that due to the 
amputation of the veteran's right lower extremity he was 
unable to compensate for the significant injuries to his left 
knee.  He had significant limitation with ambulation and 
weight bearing when looking at his left knee condition in the 
context of his total medical situation.  As such, Dr. Siegel 
stated that the veteran had been rendered permanently and 
totally disabled and unable to sustain remunerative 
employment due to the injuries involving his left knee. 

Bruce. F. Siegel, D.O. submitted an additional letter in 
August 2003 in which he indicated that the veteran's right 
leg had been amputated above the knee and that he chronic 
dermatitis secondary to the contact and use of his prosthetic 
device.  As such, even with use of his prosthetic device, the 
veteran was noted to ambulate with a significant antalgic 
gait and was unable to crawl, squat, or walk for extended 
periods of time.  Nor could he carry any substantial weight.  
A lumbar sprain also prevented him from sitting and standing 
for extended periods of time, and a right carpal tunnel 
condition prevented him from grasping and handling smaller 
objects due to poor manipulative capacity.  He also had 
ongoing pain, weakness, and limited mobility of the left 
shoulder.  Dr. Siegel opined that the veteran was unable to 
engage in sustained and remunerative employment and was 
rendered permanently and totally disabled solely due to the 
employment injuries previously mentioned in his letter.

In a letter dated in March 2004, Stephen T. Autry, M.D. 
indicated that the veteran's left knee continued to have 
increasing pain and that the amputation of his right leg had 
exacerbated his complaints. His current limitations were 
noted to include a lack of 10 degrees of full extension and 
70 degrees of flexion.

Private medical records dated in March 2004 indicate that the 
veteran had been referred for an evaluation with complaints 
of daily bilateral leg pain, inability to sleep, and 
depression.  His overall presentation and medical issues were 
noted to be complicated.  He continued to have difficulty 
with his left leg locking up, and his left knee and foot pain 
caused him to depend more on his right leg and prosthesis.  
He had also gained 20 pounds in one year and was unable to 
sleep more than a couple hours each night.  His activity 
level had significantly declined, and his overall mood, 
motivation, and activity level were noticeably different to 
him and his family.  He reported being independent in 
mobility, transfers, and emulation with his below the knee 
prosthesis and no assistive device.  His present work status 
was listed as disabled and unemployed.  A physical 
examination revealed the veteran to ambulate with a left 
antalgic gait with his below the knee prosthesis.  The 
overall base of his gait was increased and the pace slowed.  
There were no gross visible deformities or atrophy of his 
lower extremities.  His left knee was tender to deep 
palpation along the medial and lateral joint margins.  Range 
of motion testing in his left lower extremity revealed him to 
have approximately 90 degrees of knee flexion, and his muscle 
tone and stability of the left lower extremity was within 
normal limits.  His left knee jerk reflex was 2-/2.  The 
examining physician's impression included recent recurrence 
of left disabling phantom pain and sensation and advanced 
degenerative joint disease of the left knee.

Farah George Ghazala, C.P.O, L.P.O. submitted a letter in 
April 2004 in which the examiner stated that the veteran was 
over-shifting his weight onto his prosthetic side due to the 
pain and degeneration along the medial aspect of his knee.  
As such, the examiner attributed the gait deviation to his 
left knee disability and noted that such deviation was 
increasing the stress and the shears on his residual limb.

In a January 2005 brief, the veteran's representative 
contended that he should be granted a separate evaluation for 
his arthritis of the left knee and also noted that separate 
evaluations may be awarded for limitation of extension of the 
leg and limitation of flexion of the leg.


Law and Analysis

The veteran contends that he is entitled to an increased 
evaluation for his left knee disability.  More specifically, 
he claims that the current evaluation for his disorder does 
not accurately reflect the severity of the symptomatology 
associated with that disability.  He also contends that his 
service-connected disability renders him unable to obtain or 
maintain substantially gainful employment.
I.  Increased Evaluation

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran. 38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established, and increase in the disability 
rating is at issue, it is the present level of the disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness. 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint. 38 C.F.R. 
§ 4.59.

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping with 
the symptomatology" of the other condition. See Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994).  VA General Counsel has 
stated that compensating a claimant for separate functional 
impairment under Diagnostic Code 5257 and 5003 does not 
constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997).  

VA General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.  In addition, 
General Counsel considered a hypothetical situation in which 
a knee disability was evaluated under Diagnostic Code 5259 
that was productive of pain, tenderness, friction, 
osteoarthritis established by x-rays, and a slight loss of 
motion.  For the purposes of the hypothetical, it was assumed 
that Diagnostic Code 5259 did not involve limitation of 
motion.  Given the findings of osteoarthritis, the General 
Counsel stated that the availability of a separate evaluation 
under Diagnostic Code 5003 in light of sections 4.40, 4.45, 
4.59 must be considered. See Lichtenfels v. Derwinksi, 1 Vet. 
App. 484, 488 (1991).  Absent x-ray findings of arthritis, 
limitation of motion should be considered under Diagnostic 
Codes 5260 and 5261.  The claimant's painful motion may add 
to the actual limitation of motion so as to warrant a rating 
under Diagnostic Codes 5260 or 5261.  

The General Counsel further noted in VAOPGCPREC 9-98 that the 
removal of the semilunar cartilage may involve restriction of 
movement caused by tears and displacements of the menisci, 
but that the procedure may result in complications such as 
reflex sympathetic dystrophy, which can produce loss of 
motion.  Therefore, limitation of motion is a relevant 
consideration under Diagnostic Code 5259, and the provisions 
of 4.40, 4.45, and 4.59 must be considered.  

In addition, the VA General Counsel has held that separate 
ratings may be assigned under DC 5260 and DC 5261 for 
disability of the same joint. VAOPGCPREC 9-2004 (September 
17, 2004).

The veteran's disability is currently evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5010-5262.  In the 
selection of code numbers assigned to disabilities, injuries 
will generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (2004).  The hyphenated 
diagnostic code in this case indicates that the arthritis due 
to trauma under Diagnostic Code 5010 is the service-connected 
disorder and that the impairment of the tibia and fibula 
under Diagnostic Code 5262 is a residual condition.  Absent 
any objective medical evidence of malunion of the tibia and 
fibula, it appears that the 30 percent disability evaluation 
was based on recognition that the veteran had a marked knee 
disability.  Indeed, the May 2001 rating decision 
acknowledged that the veteran did not actually have malunion 
of the tibia and fibula.  Nevertheless, rating by analogy is 
appropriate where an unlisted condition is encountered, and a 
closely related condition which approximates the anatomical 
localization, symptomatology and functional impairment is 
available.  38 C.F.R. § 4.20.  

Under Diagnostic Code 5262, a 30 percent disability rating, 
the currently assigned evaluation, is contemplated for 
malunion of the tibia and fibula with marked knee or ankle 
disability.  A 40 percent disability evaluation is warranted 
for nonunion of the tibia and fibula with loose motion 
requiring a brace.  

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board is of the opinion 
that the veteran is not entitled to an increased evaluation 
for residuals of arthrotomies of the left knee with 
osteoarthritis.  The medical evidence of record does not show 
the veteran to have nonunion of the tibia and fibula, nor 
does he have loose motion requiring a brace.  In fact, the 
medical evidence of record does not document the veteran as 
ever wearing a brace.  As such, the veteran has not been 
shown to have met the criteria for a 40 percent evaluation 
under Diagnostic Code 5262.

Nevertheless, the Board has also considered whether an 
increased evaluation would be in order under other relevant 
diagnostic codes.  The assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, 
the Board has considered the propriety of assigning a higher, 
or separate, rating under another diagnostic code.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

Specifically, the Board has also considered in the 
alternative whether the veteran's disability would warrant a 
higher or separate disability evaluations under Diagnostic 
Codes 5257, 5259, 5010-5003, 5260, and 5261.  

Under Diagnostic Code 5257, a 10 percent disability 
evaluation is for assignment when there is slight recurrent 
subluxation or lateral instability, and a 20 percent 
evaluation is warranted when such impairment is moderate.  In 
this case, Dr. Lutz submitted a letter in March 2000 
indicating the veteran's ligaments were intact, and VA 
medical records dated in September 2000 noted that there was 
no laxity.  In addition, a March 2001 VA examination did not 
reveal any varus or valgus laxity, and a May 2002 specialist 
report indicated that there was no instability in the supine 
or sitting position.  Nevertheless, the Board notes that a 
March 2002 VA examination found the veteran to have medial 
and lateral laxity upon ligamentous testing, despite the fact 
that both the anterior and posterior ligaments appeared 
intact.  As such, it appears that the veteran may have slight 
lateral instability.  Therefore, resolving all reasonable 
doubt in favor of the veteran, the Board finds that he is 
entitled to a 10 percent disability evaluation under 
Diagnostic Code 5257.

In addition, Diagnostic Code 5259 provides that a 10 percent 
disability evaluation is contemplated for the symptomatic 
removal of dislocated semilunar cartilage. Indeed, a February 
1969 rating decision specifically granted the veteran service 
connection for an arthrotomy of the left knee with medial 
meniscectomy and recurrent synovitis.  As it has already been 
determined that the veteran has had the symptomatic removal 
of dislocated semilunar cartilage, the Board finds that he is 
entitled to a 10 percent disability evaluation under 
Diagnostic Code 5259 based on symptomatology other than 
instability or limitation of motion.

Further, under 38 C.F.R. § 4.71a, Diagnostic Code 5010, 
arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  Pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2003), degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  As previously 
mentioned, when a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.  See VAOGCPREC 
23-97.  

In this case, the March 2001 VA examiner indicated that x-
rays showed tricompartmental arthritis and diagnosed the 
veteran as having arthritis of the left knee.  Therefore, the 
veteran's residuals of arthrotomies of the left knee with 
osteoarthritis have been evaluated under Diagnostic Codes 
5260 and 5261, pursuant to which the severity of limitation 
of flexion of leg and the limitation of extension of the leg 
are evaluated, respectively.  As noted above, the VA General 
Counsel has held that separate ratings may be assigned under 
both DC 5260 and DC 5261 for disability of the same joint. 
VAOPGCPREC 9-2004 (September 17, 2004).   

Under Diagnostic Code 5260, a noncompensable disability 
evaluation is for assignment when flexion is limited to 60 
degrees, and a 10 percent disability evaluation is warranted 
for flexion limited to 45 degrees.  The medical evidence of 
record does not show the veteran to have met the criteria for 
a 10 percent disability evaluation.  In this regard, Dr. Lutz 
submitted a letter in March 2000 noting that the veteran had 
flexion to 100 degrees, and a May 2002 specialist report 
found him to have 90 degrees.  Additionally, private medical 
records dated in February 2004 reported 90 degrees of 
flexion, and Dr. Autry submitted a letter in March 2004 
stating that the veteran had 70 degrees of flexion.  As such, 
the veteran has not been shown to have flexion of the leg 
limited to 45 degrees.  Therefore, he is not entitled to a 
separate 10 percent evaluation under Diagnostic Code 5260. 

Nevertheless, Diagnostic Code 5261 provides that a 
noncompensable evaluation will be assigned when extension is 
limited to five degrees, and a 10 percent disability 
evaluation is contemplated for extension limited to 10 
degrees.  A 20 percent disability evaluation is warranted 
when there is limitation of extension of the leg to 15 
degrees.  In this case, the Board observes that a March 2001 
VA examination found that the veteran's left knee did not 
lack any extension, and a May 2002 specialist report noted 
that he had extension to neutral.  However, the Board also 
notes that a March 2004 letter from Dr. Autry more recently 
indicated that the veteran's left knee lacked 10 degrees of 
full extension.  As such, the veteran appears to have met the 
criteria for a separate 10 percent disability evaluation, but 
no higher, under Diagnostic Code 5010-5261.  

In summary, the Board is of the opinion that the veteran is, 
or would be, entitled to separate 10 percent disability 
evaluations under Diagnostic Codes 5257, 5259, and 5010-5261.  
Thus, a combined 30 percent disability evaluation would be 
warranted in this case.  See 38 C.F.R. § 4.25 (2004).  
Therefore, the Board finds that the veteran is not entitled 
to an increased evaluation in excess of 30 percent which is 
currently assigned by the RO under the provisions of 
Diagnostic Code 5262 as separately evaluating the veteran's 
various symptomatology would not result in a higher combined 
evaluation.

The Board has also considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's left knee disability 
is not warranted on the basis of functional loss due to pain 
or weakness in this case, as the veteran's symptoms are 
supported by pathology consistent with the assigned 30 
percent rating, and no higher.  In this regard, the Board 
observes that the veteran's complaints of pain are 
contemplated in the currently assigned 30 percent disability 
evaluation.  Indeed, the severity of the veteran's pain was 
specifically discussed in the May 2001 and August 2002 rating 
decisions as a basis for assigning that evaluation.  As such, 
the Board is of the opinion that this evaluation already 
encompasses the pain, fatigability, incoordination, pain on 
movement, weakness, and instability the veteran experiences 
in his left knee.  Therefore, the Board finds that the 
preponderance of the evidence is against an increased 
evaluation for the veteran's left knee disability.
In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran, as required by the holding of the United States 
Court of Appeals for Veteran's Claims in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board 
has considered the provisions of 38 C.F.R. § 3.321(b)(1).  In 
this case, however, there has been no showing that the 
veteran's service-connected left knee disability has caused 
marked interference with employment beyond that contemplated 
by the schedule for rating disabilities, necessitated 
frequent periods of hospitalization, or otherwise renders 
impractical the application of the regular schedular 
standards utilized to evaluate the severity of his 
disability.  In the absence of such factors, the Board finds 
that the requirements for an extraschedular evaluation for 
the veteran's service-connected residuals of arthrotomies of 
the left knee with osteoarthritis under the provisions of 
38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995). 

II. TDIU

Applicable law provides that a total disability rating based 
on individual unemployability due to a service-connected 
disability may be assigned, where the schedular rating is 
less than total, when the veteran is unable to secure or 
follow a substantially gainful occupation as a result of his 
service-connected disabilities.  38 C.F.R. 3.340, 3.341, 
4.16.  Consideration may be given to a veteran's level of 
education, special training, and previous work experience, 
but not to his age or the impairment caused by nonservice-
connected disabilities See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities, and there is 
one disability ratable at 60 percent or more, or if there is 
more than one service-connected disability, at least one 
disability ratable at 40 percent or more and a combined 
disability rating of 70 percent. See 38 C.F.R. § 4.16.

Even if the evaluations for a veteran's disabilities fail to 
meet the first two objective bases upon which a permanent and 
total disability rating can be established for compensation 
purposes, the veteran's disabilities may be considered under 
subjective criteria.  If the veteran is unemployable by 
reason of his disabilities, age, occupational background, and 
other related factors, an extraschedular total rating may 
also be assigned on the basis of a showing of 
unemployability, alone. See 38 C.F.R. § 4.16(b).

In this case, the veteran's sole service-connected disability 
is a left knee disorder, which is evaluated as 30 percent 
disabling.  As such, he does not meet the minimum schedular 
criteria for TDIU under 38 C.F.R. § 4.16.  

Nevertheless, as previously stated, veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  Therefore, rating boards may submit claims 
to the Director of the Compensation and Pension Service for 
extraschedular consideration in cases of veterans who fail to 
meet the percentage standards set forth in 38 C.F.R. 
§ 4.16(a).  In this case, the RO denied consideration of the 
veteran's TDIU on an extraschedular basis in the August 2002 
rating decision because the evidence failed to show that that 
he was unemployable solely due to service-connected 
disabilities regardless of their individual and combined 
percentages.

Upon review of the claims file, the Board finds that the 
evidentiary record does not support a conclusion that there 
are any unusual or exceptional circumstances present in the 
veteran's case as to have warranted its referral to the VA 
Director of the Compensation and Pension Service.  In this 
regard, there has been no indication that VA's schedule for 
rating disabilities is insufficient or inadequate to assign 
ratings for the veteran's service-connected disability.

In his January 2002 claim, the veteran indicated that he had 
previously worked as a firefighter until 1997.  He had lost 
his job and was unable to find employment.  He subsequently 
began working part-time as a janitor, but he claimed that he 
later quit in 2000 due to his leg disabilities.  

The Board finds that there is no objective medical evidence 
of record showing that the veteran's left knee disability 
alone would render him unemployable.  The Board notes that 
both Dr. Lutz and Dr. Siegel submitted letters in March 2001 
and July 2001, respectively, in which they indicated that the 
veteran was unable to sustain employment.  However, both of 
these doctors attributed his unemployability to numerous 
nonservice-connected disabilities, including his right leg.  
In fact, Dr. Siegel did not mention the veteran's left knee 
in his July 2001 letter, and in a subsequent letter dated in 
August 2003, he once again indicated that the veteran was 
permanently and totally disabled due to other nonservice-
connected disabilities.  Similarly, a May 2002 specialist 
report stated that the veteran's right wrist, right leg 
amputation, and left upper extremity difficulties precluded 
him from sustaining employment.  

The Board does acknowledge the March 2002 VA examiner's 
finding that veteran's left knee impairment would leave him 
with work restrictions, including no standing, walking, 
lifting, or crawling.  However, the examiner further 
commented that that he would be able to perform sitting 
duties for two to four hours per day.  In addition, the Board 
observes that in February 2003 Dr. Siegel stated that the 
veteran was permanently and totally disabled and unable to 
sustain remunerative employment due to his injuries involving 
his left knee.  However, the Board also notes that Dr. Siegel 
had opined with certainty that due to the amputation of the 
veteran's right lower extremity he was unable to compensate 
for the significant injuries to his left knee.  Dr. Siegel 
had also indicated that he had previously performed two 
examinations focusing on the veteran's right leg, right 
wrist, right foot, left shoulder, left wrist, right foot, 
dermatitis, and lumbar strain and that the veteran had 
significant limitations when looking at his left knee 
disability in the context of his total medical situation.  

As previously discussed, the veteran is only service-
connected for his left knee disability.  In fact, a May 2004 
rating decision denied the veteran's claim for a right knee 
disorder and amputation below the right knee on both a direct 
and secondary basis.  As such, the medical evidence of record 
does not show that the veteran's only service-connected 
disability alone would render him unemployable.  Thus, the 
Board concludes that while the veteran clearly suffers from 
industrial impairment as a result of his service-connected 
left knee disability, as evidenced by his 30 percent 
disability evaluation, the evidence does not show that this 
sole service-connected disorder, standing alone, precludes 
gainful employment.  The Board would note that "[t]he 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations," 38 C.F.R. § 4.1 (2003).  
Based on a review of the medical evidence of record, the 
Board is of the opinion that the disability evaluation 
assigned to the veteran's disorder under the VA Schedule for 
Rating Disabilities accurately reflects the veteran's overall 
impairment to his earning capacity due to his service-
connected disability.  Therefore, a total rating for 
compensation based on individual unemployability due to a 
service-connected disability is not warranted.

 
ORDER

An evaluation in excess of 30 percent for residuals of 
arthrotomies of the left knee with osteoarthritis is denied.

A total disability rating based upon individual 
unemployability is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


